DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/149001 to Krupa et al. in view of US 2016/0024268 to Nishiguchi et al.
Regarding Claims 1, 2, 4, and 5.  Krupa et al. teaches a resin composition including a polyol component, i.e. a polyol premix composition; amine catalyst; and blowing component (Paragraph 0007).  The blowing component includes a hydrofluoorolefin (HFO) and formic acid (Paragraph 0029).  The HFO may be trans-1-chloro-3,3,3-trifluropropene (HFCO-1233zd) or 1,3,3,3-tetrafluoropropene (HFO-1234ze) (Paragraph 0030).  The resin composition also may further comprise a silicone surfactant and a blowing catalyst such as bis(dimethylaminoethyl)ether in dipropylene glycol (Paragraphs 0035 – 0036), i.e. an amine catalyst.  Krupa et al. teaches the resin composition has a shelf life of at least greater than about 4 months when stored at 25°C (Paragraph 0039), thus meeting the limitation of a storage stable polyol premix composition.

Krupa et al. does not specify the composition of the blowing catalyst.  However, in the specification, the only species of blowing catalyst disclosed by the reference is bis(dimethylaminoethyl)ether in dipropylene glycol.  Secondary reference Nishiguchi et al. teaches TOYOCAT® ET – a 70 mass% solution of bis(dimethylaminoethyl)ether in dipropylene glycol – is suitably used as a catalyst in the preparation of a polyurethane foam.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide TOYOCAT® ET as the blowing catalyst in Inventive Example 1 of Krupa et al.  This 70 mass% solution of bis(dimethylaminoethyl)ether in dipropylene glycol would be then be provided in an amount of 150 grams and the total moles of catalytic active nitrogen site therein would be roughly 1.3 moles.  Using this amount and the above specified molar amount of formic acid, the amount of formic acid employed could be calculated to be roughly 3 equivalents per equivalent of catalytic nitrogen sites of the amine catalyst.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 
With respect to the proviso in the instant claims that a foam prepared from the composition has a Storage Stable Value of at least 7 or 10 days, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Krupa et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam prepared from the composition has a Storage Stable Value of at least 7 or 10 days, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claim 3.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1.  In Inventive Example 1, the polyol premix composition prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various HFO-1234ze with HFCO-1233zd would have been obvious given their known and shared intended use as HFO blowing agents in the compositions of Krupa et al.
Regarding Claim 6 and 8.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1 comprises formic acid (Paragraph 0029), which has a pKa of less than 3.8.
Regarding Claim 7.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1 wherein catalyst(s) are provided for the purposes of catalyzing a reaction (Paragraph 0034) and therefore must necessarily be provided in a catalytic amount.  The polyol is provided in the premix composition in an amount of, for 
Regarding Claim 9.  Krupa et al. teaches a foamable composition comprising a mixture of a polyisocyanate and the storage stable polyol premix composition of Claim 1 (Paragraph 0044).
Regarding Claim 10.  Krupa et al. teaches a rigid polyurethane foam prepared from the foamable composition of Claim 9, which has a density of from about 1.8 to about 3 pcf (Paragraphs 0052 and 0054).

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Krupa et al. fails to provide the exact blowing catalyst compound and concentration used in Example 1.  The Office agrees.  A person of ordinary skill in the art must then look to the reference disclosure for further guidance regarding suitable blowing catalysts.  The disclosure names only bis(dimethylaminoethyl)ether in dipropylene glycol as an exemplary species of blowing .
B) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As primary reference Krupa et al. does not expressly teach the concentration of bis(dimethylaminoethyl)ether in dipropylene glycol, a person of ordinary skill in the art would have been motivated to look to another prior art reference regarding a suitable concentration.  US 2016/0024268 to Nishiguchi et al. not only shows that TOYOCAT® ET provides a suitable concentration of bis(dimethylaminoethyl)ether in dipropylene glycol for blowing catalysts used in the preparation of polyurethane foams. Nishiguchi et al. also shows that this is a commercially available, and thus readily obtained, form of this catalyst 
	C) Applicant argues that Example 1 of Krupa et al. employs an additional tertiary amine compound (Catalyst B) which would be expected to provide an unknown additional amount of catalytic nitrogen sites.  
It is submitted that Claim 1 sets forth a “storage stable polyol premix composition comprising…an amine catalyst…wherein greater than 2 to 5.5 equivalents of carboxylic acid are employed per equivalent of catalytic nitrogen sites of the amine catalyst”.  As Claim 1 is an open claim “comprising” the recited ingredients, it does not exclude the presence of other unnamed ingredients, e.g. additional amine catalysts.  However, the amount of carboxylic acid recited is not relative to all amine catalysts present in the polyol premix composition but rather relative to the recited “an amine catalyst”.  In the outstanding rejection, Catalyst A corresponds to the instantly claimed “an amine catalyst” and therefore the amount of formic acid has been calculated relative to Catalyst A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764